Name: Commission Directive 81/126/EEC of 16 February 1981 amending the Annexes to Council Directives 66/401/EEC, 66/402/EEC and 69/208/EEC on the marketing of fodder plant seed, cereal seed and seed of oil and fibre plants respectively and Directives 78/386/EEC and 78/388/EEC
 Type: Directive
 Subject Matter: means of agricultural production;  plant product;  marketing;  agricultural policy
 Date Published: 1981-03-12

 Avis juridique important|31981L0126Commission Directive 81/126/EEC of 16 February 1981 amending the Annexes to Council Directives 66/401/EEC, 66/402/EEC and 69/208/EEC on the marketing of fodder plant seed, cereal seed and seed of oil and fibre plants respectively and Directives 78/386/EEC and 78/388/EEC Official Journal L 067 , 12/03/1981 P. 0036 - 0037 Spanish special edition: Chapter 03 Volume 21 P. 0051 Portuguese special edition Chapter 03 Volume 21 P. 0051 Finnish special edition: Chapter 3 Volume 13 P. 0023 Swedish special edition: Chapter 3 Volume 13 P. 0023 COMMISSION DIRECTIVE of 16 February 1981 amending the Annexes to Council Directives 66/401/EEC, 66/402/EEC and 69/208/EEC on the marketing of fodder plant seed, cereal seed and seed of oil and fibre plants respectively and Directives 78/386/EEC and 78/388/EEC (81/126/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Directive 80/754/EEC (2), and in particular Article 21a thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (3), as last amended by Directive 79/692/EEC (4), and in particular Article 21a thereof, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (5), as last amended by Directive 80/304/EEC (6), and in particular Article 20a thereof, Whereas, in the light of the development of scientific and technical knowledge, Annexes I and II to Directive 66/401/EEC, Annex III to Directive 66/402/EEC and Annex II to Directive 69/208/EEC should be amended for the reasons set out below; Whereas the conditions to be satisfied by the crop and by the seed, including the varietal purity standards, should be amended so as to conform with the schemes for the varietal certification of seed moving in international trade laid down by the Organization for Economic Cooperation and Development (OECD) ; whereas, as a result the time limits for implementation laid down in the first indent of Article 2 (1) of Commission Directive 78/386/EEC of 18 April 1978 amending the Annexes to Directive 66/401/EEC on the marketing of fodder plant seed (7) and in the first indent of Article 2 (1) of Commission Directive 78/388/EEC of 18 April 1978 amending the Annexes to Directive 69/208/EEC on the marketing of seed of oil and fibre plants (8) should be amended; Whereas the standards as regards the determination of seeds of Rumex by number should be relaxed for certified seed of some further fodder plant species, unless there is doubt whether the standards laid down in Directive 66/401/EEC are satisfied; Whereas, in order to satisfy the conditions for official examination of seed carried out in accordance with current international methods, it is necessary to revise the provisions laid down in Directive 66/402/EEC in respect of the maximum weight per lot of Zea mays seed; Whereas standards in respect of the maximum content by number of seeds of other plant species in hemp seeds should be adapted to the seed quality standards normally achieved; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 66/401/EEC is hereby amended as follows: 1. In item 4 the words "of the species or varieties other than Pisum sativum uni-clonal varieties of Poa spp." are replaced by the words "other than those of the species Pisum sativum, Brassica napus var. napobrassica, Brassica oleracea convar. acephala, Raphanus sativus ssp. oleifera, or of apomictic uni-clonal varieties of Poa spp.". (1) OJ No 125, 11.7.1966, p. 2298/66. (2) OJ No L 207, 9.8.1980, p. 36. (3) OJ No L 125, 11.7.1966, p. 2309/66. (4) OJ No L 205, 13.8.1979, p. 1. (5) OJ No L 169, 10.7.1969, p. 3. (6) OJ No L 68, 14.3.1980, p. 33. (7) OJ No L 113, 25.4.1978, p. 1. (8) OJ No L 113, 25.4.1978, p. 20. 2. The following sentence shall be added to item 4 : "In the case of the species Pisum sativum, Brassica napus var. napobrassica, Brassica oleracea convar. acephala, Raphanus sativus spp. oleifera and of apomictic uni-clonal varieties of Poa spp. only the first sentence is applicable". Article 2 Annex II to Directive 66/401/EEC is hereby amended as follows: In item 2A of section I, column 14, part "GRAMINEAE", the letter (n) is inserted in the case of species other than Phleum bertolonii and Phleum pratense. Article 3 Annex III to Directive 66/402/EEC is hereby amended as follows: In column 2 of the table the figure 20 is replaced by the figure 40 in the case of Zea mays. Article 4 Annex II to Directive 69/208/EEC is hereby amended as follows: In item 2A of section I, column 5, the figure 10 is replaced by the figure 30 in the case of Cannabis sativa. Article 5 The first indent of Article 2 (1) of Directive 78/386/EEC is replaced by the following: " - the provisions of Article 1 (1) in respect of Annex I (3) and (4) on 1 January 1981; - the provisions of Article 1 (2) in respect of Annex II (I) (1) and Annex II (II) (1) on 1 January 1982. " Article 6 The first indent of Article 2 (1) of Directive 78/388/EEC is replaced by the following: "- the provisions of Article 1 (1) in respect of Annex I (3) and of Article 1 (2) in respect of Annex II (I) (1) on 1 January 1982." Article 7 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with: - Articles 1, 5 and 6 with effect from 1 January 1981, - the other provisions of this Directive not later than 1 July 1982. 2. Member States shall ensure that seed is subject to no marketing restrictions due to different dates of implementation of this Directive in accordance with the second indent of paragraph 1. Article 8 This Directive is addressed to the Member States. Done at Brussels, 16 February 1981. For the Commission Poul DALSAGER Member of the Commission